PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DEBONE et al.
Application No. 14/796,987
Filed: 10 Jul 2015
For: GRID TIED, REAL TIME ADAPTIVE, DISTRIBUTED INTERMITTENT POWER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “REQUEST FOR WITHDRAWAL OF HOLDING OF ABANDONMENT UNDER 37 C.F.R. § 1.8(b)” filed November 29, 2021.

On March 19, 2021 the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On September 17, 2021, the Office received a petition for three-month extension of time and a $740 extension of time fee. The original reply to the nonfinal Office action mailed September 17, 2021, is not located in the Image File Wrapper for this application. On November 26, 2021, the Office issued a Notice of Abandonment, indicating the application is abandoned in view of applicant’s failure to file a timely and proper reply to the Office action mailed on March 19, 2021. The Notice of Abandonment stated no reply has been received.

On November 29, 2021, applicant submitted a copy of the original response in the form of an amendment to the claims and a copy of the Electronic Acknowledgement Receipt dated September 17, 2021. Applicant’s patent practitioner attested to the accuracy of the copy of the original response, the date of filing of the original reply, and the circumstances surrounding the amendment’s electronic filing on September 17, 2021, and the inability to view the reply of September 17, 2021, in the Image File Wrapper.

The Office notes that an Electronic Acknowledgement Receipt establishes the date of receipt by the USPTO of documents submitted via EFS-Web, including count of pages and/or byte sizes for each document, and is the electronic equivalent of the postcard receipt described in MPEP 503. The Electronic Acknowledgement Receipt and statement will serve as prima facie evidence that the resubmitted documents are the same as those submitted on the date of receipt, except when the document description used by the user does not match the document. 

A review of the Electronic Acknowledgment Receipt reveals that the USPTO received an amendment to the claims and remarks totaling 37 pages of reply, a petition for a three-month 

In view thereof, the petition to withdraw the holding of abandonment is GRANTED.  The holding of abandonment is withdrawn and the application is returned to pending status.

This application is being forwarded to Technology Center Art Unit 2116 for further action on the copy of the reply to the nonfinal Office action resubmitted with the petition on November 29, 2021, which was originally filed on September 17, 2021, but not located in the file.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET